Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
	Claims 1-5, 7-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s independent claims 1 and 11 each recites a particular combination of elements, which is neither taught nor suggested by the prior art.  Foote, Xiang, Sung, the other cited references, and a thorough search in the art disclose various aspects and features of applicant's claimed invention as evidenced in the previous Office Actions.  However, as applicant as pointed out, Foote, Xiang, Sung, the other cited references, a thorough search in the art do not disclose or suggest forming an invisible light emitting pattern containing the image of the identifier unique to the source display panel using the integrated light emitting source by: integrating an invisible light patterned film on the source display panel, the invisible light patterned film comprising a first portion blocking the invisible light and a second portion allowing the invisible light to pass through, the portion and the second portion forming a pattern corresponding to the invisible light emitting pattern; and using the integrated light emitting source having the visible light component and the invisible light component integrated therein as a back light for displaying the content image; wherein the first portion and the second portion of the invisible light patterned film both allow visible light to pass through; and the invisible light is blocked by the first portion and passes through the second portion, thereby forming the invisible light emitting pattern containing the image of the identifier unique to the source display in combination with the other claim elements/features.  Moreover, one of ordinary skill in the art would not have been 
	Accordingly, applicant’s invention is allowed for these reasons, applicant’s claim amendments, and applicant’s arguments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Brandt whose telephone number is (571) 270-1098.  The examiner can normally be reached on 7:30a.m. to 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER M BRANDT/
Primary Examiner, Art Unit 2645
March 11, 2022